Title: From George Washington to William Stephens Smith, 4 November 1780
From: Washington, George
To: Smith, William Stephens


                        

                            
                            Dr Sir
                            Head Quarters Novr 4th 1780
                        
                        The subject on which you spoke to me yesterday did not strike me in a proper point of view, which prevented
                            my immediately acquiescing in it; but on revolving the matter, I perceive there can be no inconvenience, and wish
                            exceedingly it could take place. If more of the L. Colonels of either of the lines you mentioned are willing to retire
                            than the establishment will permit provided they could have the benefit of half pay and not otherwise, in this case I see
                            no objection to one of them exchanging with you. It can make no difference in point of expence to the Public and it can
                            injure none of the inferior officers. But it must after all depend on the particular states themselves and on the
                            officers themselves. If agreeable to both, it will give me pleasure to see you provided for. I am with great Regard Yr
                            most Obed. servt,
                        
                            G. Washington
                        
                    